Citation Nr: 0524502	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from December 1941 to July 
1945.

This appeal arises from a September 2003 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs which continued a 50 percent 
disability evaluation for anxiety reaction, moderate.  

In a Substantive Appeal dated April 2004, the veteran 
requested the opportunity to testify in a Travel Board 
Hearing.  However, in November 2004, he withdrew this 
request.  He did submit an appeal status election form in 
July 2005, in which he checked the statement, " Please 
schedule my hearing before the Board . . . as soon as 
possible.  I . . . request an in person BVA hearing."  This 
form was annotated in August 2005 to indicate that the 
veteran did not want a hearing before the Board.  Given the 
veteran's previous withdrawal of his hearing request, the 
Board concludes that there is no current request for a 
hearing before the Board.  


FINDING OF FACT

The veteran's anxiety reaction disability is manifested by 
serious impairment in social functioning that more nearly 
approximates occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no 
greater, for anxiety reaction has been granted.  38 U.S.C.A. 
§§ 1155 and 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9400 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

II. Increased Rating

The veteran argues that an increased rating is warranted for 
his anxiety reaction disorder.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The veteran's service-connected anxiety reaction is evaluated 
under Diagnostic Code 9400 for generalized anxiety disorder.  
The regulations establish a general rating formula for mental 
disorders. 38 C.F.R. § 4.130.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)). Id.

The current 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.)

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.


In establishing the veteran's disability ratings, the Board 
will consider his Global Assessment of Functioning (GAF) 
scores.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 
41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  

The evidence for consideration includes a May 2003 VA 
treatment note indicated that the veteran had difficulty with 
thinking and memory problems.  The examiner concluded that he 
might be suffering from dementia.  In addition, the examiner 
noted that the veteran had Parkinson's disease, but no 
significant tremors.

Since his July 2003 claim for an increased evaluation, the 
veteran underwent a VA examination in August 2003.  He 
reported symptoms including becoming angry and agitated, as 
well as uncontrollable shaking.  In addition, he told the 
examiner that he avoided other people, even withdrawing to 
his room when his family visited.  His only activities were 
attending church and VA appointments.  The examiner observed 
that the veteran's mood was mildly depressed and he had only 
a limited understanding of the situation and the examination.  
He was anxious, nervous, and confused at times.  As the 
veteran became more nervous, he began to ramble about various 
topics.  In addition, the veteran had poor short-term memory 
and fair remote memory.  However, the veteran was oriented as 
to time, place, and situation.  Finally, the veteran reported 
he had not worked since 1976 due to shaking from anxiety, but 
the examiner could not determine whether the veteran's 
unemployment was due to his anxiety because the veteran had 
many physical disabilities as well.  The examiner assigned 
the veteran a GAF score of 45.  

In June 2004, the veteran testified in a hearing before a 
Decision Review Officer.  The veteran reported that his 
anxiety condition was becoming more severe and that he had 
almost daily attacks when he was around people.  The 
veteran's wife testified that he became very anxious and 
agitated around the house and she had to be careful about 
what she said in front of him to avoid upsetting him.

Finally, the veteran underwent another VA examination in 
April 2005.  He reported difficulty sleeping, restlessness, 
and poor appetite.  He also reported being very nervous and 
shaky, and sometimes seeing images of his father or feeling 
that someone was in a room with him.  The veteran's wife 
reported that he seemed depressed and irritable.  The 
examiner did not observe gross memory loss or impairment, and 
the veteran's speech was coherent.  However, the veteran 
became very nervous during the examination.  He reported 
symptoms of anxiety and excessive worry that he found 
difficult to control.  He felt restless, fatigued, and 
irritable.  He also reported isolating himself; he no longer 
engaged in meaningful recreational or social activities.  The 
examiner determined that, due to the veteran's age and other 
physical problems, as well his lack of treatment, his anxiety 
disability was unlikely to improve.  He assigned the veteran 
a GAF score of 48.

Based on the foregoing, and considering the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor, the Board 
concludes that the veteran's disability more nearly 
approximates the criteria for a disability rating of 70 
percent.  See 38 C.F.R. § 4.7.  The Board acknowledges that 
the veteran does not exhibit most symptoms listed under the 
70 percent rating.  He does not exhibit suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.  

Nonetheless, the veteran clearly has difficulty in adapting 
to stressful circumstances, such as the VA examination.  He 
also has impaired ability to establish and maintain effective 
relationships, as shown by his isolation; he now primarily 
interacts with members of his family, and no longer engages 
in meaningful recreational or social activities.  He appears 
depressed and irritable.  Moreover, the veteran has been 
assigned GAF scores of 45 and 48, indicating serious symptoms 
and social impairment.  It is clear that the veteran's 
symptoms - including unprovoked irritability, difficulty 
adapting to stressful situations (such as VA examinations), 
and an inability to maintain social relationships - more 
nearly approximate occupational and social impairment with 
deficiencies in most areas.  Although the veteran has medical 
problems, which may contribute to the sympomatology reflected 
in his examination reports and GAF scores, the Board must 
attribute these symptoms to his anxiety reaction.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not 
possible to separate the effects of the service-connected 
condition from a nonservice- connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition).  

However, the evidence does not establish that the veteran has 
total social and occupational impairment, as required for a 
100 percent disability rating.  Although it appears that he 
has not worked since 1976, the claims file does not contain 
documentation of his retirement as due to disability or 
objective evidence of missed work periods.  Moreover, the 
medical evidence indicated that the veteran's thought process 
is not impaired, he is not a danger to himself or others, and 
he is not disoriented as to time and place. 

Accordingly, the claim for an increased rating for anxiety 
reaction is granted and a disability rating of 70 percent, 
and no more, is assigned due to serious social impairment.

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  After his July 2003 claim was filed, 
the RO immediately sent him a letter advising him of the 
evidence needed to support his claim, what evidence he should 
provide, and what evidence VA would obtain.  Although he was 
not specifically advised to send VA any pertinent evidence in 
his possession, he was advised to send VA any medical reports 
that he might have.  The veteran replied immediately that all 
his treatment was at VA.

During the appeal, the veteran was sent additional letters 
concerning the VCAA, including letters in March 2005 and 
April 2005, and the text of 38 C.F.R. § 3.159 was included in 
the April 2004 statement of the case (SOC) and October 2004 
and July 2005 supplemental statements of the case (SSOCs).  
With regard to element (1), above, the Board notes that the 
July 2003 letter and the VCAA notice letter in April 2005 
informed the veteran of the type of information and evidence 
necessary for establishing an increased rating.  Furthermore, 
by virtue of the rating decision on appeal and the SSOC, he 
was provided with specific information as to why his claim 
was not granted, and of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the 
multiple VCAA letters, along with the SSOC, notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters informed him that VA would obtain 
relevant records held by any federal agency and make 
reasonable efforts to obtain relevant evidence not held by a 
federal agency; while the appellant was ultimately 
responsible for supporting his claim with appropriate 
evidence not held by federal agencies.

Finally, with respect to element (4), the Board notes that 
the appellant was initially advised to send any medical 
reports in his possession; moreover, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in an April 2004 
SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Furthermore, the Board acknowledges that the Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the adverse AOJ decision upon which this appeal is 
based was made in September 2003.  Although the RO did send 
the veteran a section 5103(a) notice letter in July 2003, the 
Board concedes that the initial VCAA notice in this case was 
augmented by other letters and documents during the appeal 
process after the initial AOJ adjudication.  VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The Board acknowledges that some of the VCAA 
letters were sent to the veteran after the RO's September 
2003 decision that is the basis for this appeal.  The 
appellant has the right to content-complying notice and 
proper subsequent VA process.  The appellant has been 
provided with such notice and process.  Therefore, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received some part of his 
VCAA notice after an initial AOJ adjudication.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence to support their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  On the facts of this case, 
the Board finds that no prejudicial error results in the 
veteran's receipt of his section 5103 notice following the 
RO's initial determination in this case.  

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The record contains service medical 
records from the National Personnel Records Center (NPRC) as 
well as VA treatment records.  In addition, the veteran was 
afforded two VA examinations.  Accordingly, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

A disability evaluation of 70 percent, but no higher, is 
granted for anxiety reaction.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


